FILED IN
    RECEIVED IN                                                       The Court of Appe^S
  The Court of Appeals
      Sixth District
                            CAUSE No. 06-15-00047-CV                      Sixth District

     SF.P 2 8 2015                                                       SIP I 8 2015
                                   Court of Appeals
 Texarkana, Texas s                                                    Texarkana, Texas
Debra Autrey, Clerk             Sixth Appellate District
                                                                     Debra K. Autrey, Clerk
                                       State Of Texas

                                    Bl-State Justice Building
                             100 North State Line Avenue #20
                                    Texarkana, Texas 75501



                                Lowell Merritt / Appellant
                                                 v.

                         James Andrews and Robert Davis Appellee(s)

                            (MOTION FOR A RE-HEARING)

      Both Parties Recorded an Invalid Document in Deed Records to Cloud
      Title To Mr. Merritt's Real Property Located in Waco, McLennan County.



                                     Cause No. 2015-2602-4
                              ,th                               th
        Filed in the 170m District Court-Transferred to 19m District Court



                         Appeal From Final Order Issued By
       Honorable Judge Ralph Stother in the 19th DISTRICT COURT
      McLennan County Courthouse 501 Washington Ave., Suite 303
      Waco, Texas 76701 Phone: (254) 757-5081Fax: (254) 759-5683

      (Final Orders were based on an Order made void by Texas Case Law)
                  MOTION FOR A NEW HEARING

  No Court is allowed to give validity to a Vexatious Litigant Order issued
by Collin County since Texas Case Law already VOIDED any and All
Orders issued due to Lack of Subject Matter Jurisdiction.



                   SUBJECT MATTER TOPIC

"Title to Mr. Merritt's real property located in McLennan County was
Clouded by Invalid Document Recorded in the County Deed Records."


   WHEN A STATUTE HAS CONFERRED EXCLUSIVE

JURISDICTION TO A COUNTY ...THIS IS CALLED SUBJECT

MATTER JURISDICTION....Read the verbiage in this Statute.


 Civ.Prac.&Rem.Code Chapter 15 Subchapter B. Mandatory Venue

 Sec. 15.011 LAND.       Actions for recovery of real property
or an estate or interest in real property, for partition of
real property, to remove encumbrances from the title to
real property, for recovery of damages to real property, or
to quiet title to real property shall be brought in the
county in which all or a part of the property is located.


 When this Lawsuit was initiated in the 74th Dist. Ct. in Waco on 04/2015
the only real property I owned in Texas was located in McLennan

County... and"shall" used in a Statute...means "No Exceptions".


   TEXAS CASE LAW states....Unlike Territorial or Personal

Jurisdiction... .Subject Matter Jurisdiction can not be waived...and
orders are forever void issued by a Court that Lacked Subject Matter
Jurisdiction...(a Vexatious Litigant Order is not excluded)
  Texas Case Law also states that res judicata does not apply to courts
that adjudicate a case when they Lacked Subject Matter Jurisdiction.


   Mr. Jon Gimble the McLennan County Clerk, WITHOUT STANDING
in this Case ...creates an order without notifying any of the parties on
record, was ex-prate communications... "A judge shall not initiate,
permit, or consider ex parte communications, or consider other
communications made to the judge outside the presence of the
parties.

   This ex-parte communication swayed the Judge's Opinion BEFORE Mr.
Merritt was in the Court to discuss a Motion to have the 19th District Court
Judge preside over this case since it involved an "erroneous transfer of
venue to a Court that lacked Subject Matter Jurisdiction.
                      Texas Supreme Court Case Law
   The Texas Supreme Court has held when a court lacks authority to
adjudicate a case it's Orders are void...not binding on anyone... and all acts
under it are nullities... ( an act under it means any Court that gives validity to
orders from courts that Texas Case Law already made void due to lack of
subject matter jurisdiction... any Orders that give Validity to Orders already
made Void by Texas Case Law become a nullity aka void as well since no
court has no jurisdiction over orders already made void by Texas Case
Law... SEE PAGE 3 OF MY BRIEF...A court must have subject
matter jurisdiction to adjudicate a case...Tex. Ass'n of Bus. v. Tex. Air
Control Bd, 852 S.W.2d 440, 445 (Tex. 1993) this Includes COURT OF
APPEALS as well... See... Waite v. Waite, 150 S.W.3d 797, 800 (Tex.
App.-Houston [14th Dist] 2004, pet. denied) (appellate court has no
jurisdictionover void judgment; appellate court can only dismiss and
remand for further litigation.
   We must first consider were how and who caused the Collin County
Court order to become Void... and it was Texas Case Law due to Lack of
Subject Matter Jurisdiction... SEE Mandatory Venue Sec. 15.011...now
we have the 19th District Court giving Validity to what was already Void By
Texas Case Law due to Lack of Subject Matter Jurisdiction... has already
been decided by the Texas Supreme Court... speaking through Folley,
Commissioner, in Bridgment vs. Moore, 143 Tex. 250, 183 S.W.2d at page
707... A violation of law tried by a court the lacked authority to act as a
court... causes all of it's orders to become void having no force of
law...and all acts under it are considered nullities. (This means any court
that gives validity to an Order that Texas Case Law made void is NOT
LEGAL and is classified as a nullity aka void as well)...this is exactly what
was done by the 19th District Court in Waco Texas ..via the help ofJon
Gimble who has NO STANDING in the Case , the County Clerk submits an
Order to give validity to voidorders... by implying a District Court's
Actions prevail over Texas Case Law Rulings ...The 6th Dist COA has no
authority over void orders...and can only reverse and remand.
                     Subject Matter Jurisdiction
  Merritt v. Davis was erroneously transferred to Collin County...A
judgment is void when the Court had no jurisdiction over the parties or
property, no jurisdiction of the subject matter, no jurisdiction to enter the
judgment, or no capacity to act as a court. Reiss v. Reiss,118 S.W.3d 439,
443 (Tex.2003); Toles, 113 S.W.3d at 914 may be corrected through a
direct attack. Reiss, 118 S.W.3d at 443; Toles, 113 S.W.3d at 914.
              Civ.Prac&Rem.Code Chapter 15 Venue

Sec.   15.005.   MULTIPLE DEFENDANTS.        In a   suit in which the

plaintiff has established proper venue against a defendant,
the court also has venue of a l l the defendants in all

claims or actions arising out of the same transaction,
occurrence,      or series of transactions or occurrences.



PROPER VENUE was established by Civ.Prac&Rem.Code
MANDATORY VENUE...Secl5.011...Sec. 15.005 allowed me to add Mr.

Robert J. Davis since his James Andrews and Robert Davis Invalid

Document was issued the same day from the same court in the year of 2008
was considered a series of transactions or occurrences that happened the
same day....This was accepted by the Tenth Court of Appeals in Waco... who
had a very full docket and was transferred to the Sixth District Court of
Appeals via Texas Rules of Appellant Procedure Rule 17.2... and the Court
Reporters Transcript acknowledges this by listing it as LOWELL
MERRITT VS. JAMES ANDREWS AND ROBERT DAVIS.

  I fully understand COURTS Hate pro seLitigants...I'm only asking the 6th
Dist COA to rule accordingly... and take note to Texas Case Law and
Statutory Laws 1 listed in my Brief ...no court is allowed imply a District
Court's Orders regarding a Vexatious Litigant Order are exempt from
Texas Case Law of Voiding such Orders due to lack of subject matter
jurisdiction...makes the prefiling MOOT...Collin County DID NOT
have Authority too act as a court....and the 19th District Court
Improperly gave Validity to Collin County Orders made void by Texas
Case Laws....The Supreme court upholds this by saying a court not having
the authority to act as a court causes it's order to become void... and all acts
under it are nullities.

      The OCA does not check to see if Texas Case Law voided the

Order due to lack of Subject Matter Jurisdiction... The OCA is only
required to maintain a list of vexatious litigants subject to prefiling orders
under Section 11.101 of the Civil Practice and Remedies Code. The OCA

has no discretion in maintaining the list, nor does it have the authority to
remove a name from the list.... In order to remove a name from the

vexatious litigant list the OCA must receive an order directly from the
issuing court vacating the prefiling order ...or from an appellate court
reversing the order...

(The issuing court will never do this...so it will be up to an Appellant
Court to reverse due to lacked of subject matter jurisdiction)
                                  Prayer

(1) Reverse Vexatious Litigant Order issued by Collin County due to
the Order being void for Lack of Subject Matter Jurisdiction...Remand
this Case back to McLennan County to allow me due process of law.


Respectfully Submitted,


Lowell Merritt / Appellant / E-Mail:knightl 55@excite.com
Ph. 214-778-5430 Cell Phone 469-999-6341


                          Certificate Of Service
A true and correct copy of this was faxed to Defendant's Mr. Davis FAX
line 972-234-1750 and by mail to Mr. Andrews at 122 Touchstone in Wylie,
TX. 75098..and to Waco Clerk, Jon Gimble by FAX line 254-757-5060.

                       J)M/\-se«^Jfaf
Lowell Merritt / Appellant
Dear Court of Appeals                       Date: 09/26/2015

PLEASE ADD EXHIBIT (A) two pages AND:THIS LETTER
TO MY MOTION FOR RE-HEARING

   My Lawsuit was not heard in any court much less in Collin
County where it lacked Subject Matter Jurisdiction and had
no authority to act as a court... that's why the first thing I did
was to File a Motion to Remand this Case Back to where

^Mandatory Venue lies in McLennan County Texas and the

Judge signed an order created by Mr. Davis that Denied this
being done...Judge Wooten knew from that point forward her
court lacked subject matter jurisdiction and DID NOT CARE
but she Had it appeared her Agenda was to protect Mr. Davis
from being held accountable...and why she sua sponte the
Vexatious Litigant Order without a Motion, Notice Or Hearing
as mandated in that Statute.

Now it appears this has Priority over Texas Case Law that
VOIDS orders issued by Courts that Lack Subject Matter
Jurisdiction.



Sincerely,                 .


Lowell Merritt / Appellant
E-Mail: knightl55@excite.com
                         C:-~'            imawwtwBzm&                         ;—




                                        CnseNa 390-1397^2069

       IXWELLMHIRIIT                                  ,   IN THB WSTOCT CO0RT
V                                                    |    3WraJUmcaALDBTWCT
       *>»**" »A™                                    8    COLUNCO«NTV,mAS




     opinion that sue* motion should bedenied.



           rr IS THKRBTORE ORIWiai^ AW^^
     Tb REMAND MCCUNKAN CouwrrVEN^
     Mandatory Venue Lies beand hereby isdenied.


           SIGNED tha Ac         /&              VeniielJe3lnMcl^iinanCo.



    ORDER DOnmCMOTIWIf TO BIMAI4D
                                                                                   Pmx&ka
             Cause Mo, 0*ll-CV
                 EXHIBIT ( A ) For Re-Hearing

             Texas Civil Practice and Remedies Code

           SUBCHAPTER B. MANDATORY VENUE

        Sec. 15.011.        LAND. Actions for recovery of
real property or an estate or interest in real
property, for partition of real property, to reSLOVe
encumbrances from the title to real property, for
recovery of damages to real property, or to quiet title to
real property shall be brought in the county in which all
or a part of the property is located.

  (This is Subject Matter Jurisdiction)

McLennan County was given EXCLUSIVE JURISDICTION to
Adjudicate a violation of Civ.Prac.&Rem.Code Chapter 12 Sec
12.002...yet was erroneously transferred to Collin County.

This violation of law WAS NOT HEARD in Collin County... A
hearing was set by the court coordinator to hear the Criminal Part
of this and the JUDGE said that was a mistake and that was
it...Mr. Davis filed for Paragraph (i) Summary Judgment.. .1
defeated it.. .by showing it he was wrong....and the word
Vexatious Litigant was not stated in this Hearing...that's was the
only hearing we had... I still have the Court Reporters Transcript
to prove this.




                 Vm* 2 Pf a